IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IVAN JOHNSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5859

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 4, 2016.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Ivan Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
ROBERTS, C.J., LEWIS and RAY, JJ. CONCUR.